DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: n/a
Claims cancelled: n/a
New claims: n/a


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20150289024) to (Yoon) in view of (US PGPUB: 20100050217) to (Suh).
Regarding claim(s) 1, 12, Yoon teach acquire, in a pre-designated manner, a content table address in which a content table consisting of a plurality of content information with each set time to be played back is stored, and map and store the content table address to a designated channel, acquire the multimedia content online based on the obtained content address, and output the multimedia content through a TV. (Fig 5A-5B, P. 11, 13, 16, 34, 122, 285 virtual channel list mapped to the web-based content, URL, (a web-based service mapped to each virtual channel list, detailed information on a web content of a web-based service, and URL information))
Yoon fail to specifically teach obtain content table based on content table address, and analyze a content information corresponding to a current time among plurality of content information included in content table to obtain a content address where a multimedia content is stored.
Suh teach obtain content table based on content table address, and analyze a content information corresponding to a current time among plurality of content information included in content table to obtain a content address where a multimedia content is stored. (P. 14-33, 286, 319-321, 481)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by obtain content table based on content table address, and analyze a content information corresponding to a current time among plurality of content information included in content table to obtain a content address where a multimedia content is stored as taught by Suh in order to provide effective service functions such as VOD, targeted ads, etc..

Regarding claim(s) 2, Yoon in view of Suh teach apparatus for providing online multimedia contents, the apparatus for providing online multimedia contents acquires the content table address.
Suh further teach from a user command or from an email or a message obtained through a pre-set email address or a pre-set messenger ID. (P. 14-33, 111, 286, 319-321, 481)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in view of Suh by from a user command or from an email or a message obtained through a pre-set email address or a pre-set messenger ID as taught by Suh in order to provide effective service functions such as VOD, targeted ads, etc.

Regarding claim(s) 3, 14, Yoon in view of Suh teach the apparatus for providing online multimedia contents filters emails or messages containing a pre-designated password or transmitted from a pre-designated sender or a pre-designated server.
Suh further teach extracts a content table address from filtered emails or messages. (P. 14-33, 111, 122, 211-212, 214, 286, 319-321, 481)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon in view of Suh by f extracts a content table address from filtered emails or messages as taught by Suh in order to provide effective service functions such as VOD, targeted ads, etc.

Regarding claim(s) 8, 18, Yoon in view of Suh teach apparatus for providing online multimedia contents, the content table.
Yoon further teach periodically delivered via emails or messages, providing online multimedia contents maps and saves an email address or a messenger ID to a designated channel. (P. 36, 90-91, 213)

Regarding claim(s) 13, Yoon in view of Suh teach method for providing online multimedia contents, in the step of mapping and storing the content table address to the channel.
Yoon further teach received and stored as a user command. (Fig 5A-5B, 8A-8B, P. 11, 12-13, 16, 18, 27, 33, 35, 34, 48, 77, 122,)







Allowable Subject Matter

Claim(s) 4-7, 9-11, 15-17, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421